ORDER

PER CURIAM:
Lewayne Scott (“Scott”) appeals from the trial court’s judgment, after a jury trial, convicting him of one count of second-degree domestic assault and one count of third-degree domestic assault. Scott contends that the trial court committed plain error in admitting the opinion testimony of a police officer.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential purpose. The parties have been furnished with a memorandum for *925their information only, setting forth the reasons for our decision. We affirm the judgment pursuant to Mo. R.Crim. P. 30.25(b).